USCA11 Case: 20-10290     Date Filed: 02/24/2021   Page: 1 of 6



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10290
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:18-cv-00090-LAG-TQL

FLOYD ANTONIO HENRY,

                                                               Plaintiff-Appellant,

                                       versus

CALHOUN SP WARDEN,

                                                             Defendant-Appellee.

                          ________________________


                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (February 24, 2021)

Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges.

PER CURIAM:

      Floyd Henry, represented by counsel on appeal, appeals the district court’s

dismissal of his pro se 42 U.S.C. § 1983 complaint for failure to exhaust available
          USCA11 Case: 20-10290      Date Filed: 02/24/2021   Page: 2 of 6



administrative remedies as required by the Prison Litigation Reform Act (“PLRA”),

42 U.S.C. § 1997e(a). After careful review, we affirm.

      The relevant background is this: Henry filed a pro se lawsuit under § 1983

against the Warden of Calhoun State Prison for failing to protect him from an attack

by another inmate. Henry alleged that, on December 16, 2017, a gang member

entered his cell and struck him with a chair, causing him to bleed profusely.

According to Henry, he was housed in an area previously reserved for members of

a faith-based program, but at some point, the population “changed to include

dangerous inmates.” Despite the change in population, Henry alleged, the Warden

failed to secure unbolted tables and chairs or to adequately monitor the area, which

allowed the attack to occur. Henry said he did not report the assault immediately

because he feared “gang retaliation,” but someone else reported the incident, and he

was treated by a nurse and questioned by a prison official on December 18.

      The Warden moved to dismiss the complaint on the ground that Henry failed

to exhaust his available remedies under the prison’s grievance procedure. In support,

the Warden offered evidence that Henry did not file a grievance relating to the

incident until March 21, 2018, well outside the ten-day timeframe for initiating the

grievance process. The grievance was rejected as untimely, and that decision was

upheld on administrative appeal. Due to the rejection of his grievance as untimely,

the Warden argued that Henry’s complaint should be dismissed for failure to exhaust


                                         2
          USCA11 Case: 20-10290      Date Filed: 02/24/2021   Page: 3 of 6



administrative remedies as required by the PLRA. The district court agreed and

granted the Warden’s motion to dismiss. This appeal followed.

      We review de novo a district court’s interpretation and application of the

PLRA’s exhaustion requirement. Johnson v. Meadows, 418 F.3d 1152, 1155 (11th

Cir. 2005). The PLRA requires prisoners who wish to challenge some aspect of

prison life to exhaust all available administrative remedies before resorting to the

courts. Jones v. Bock, 549 U.S. 199, 211 (2007); Porter v. Nussle, 534 U.S. 516,

532 (2002); see 42 U.S.C. § 1997e(a). The failure to exhaust requires dismissal.

Chandler v. Crosby, 379 F.3d 1278, 1286 (11th Cir. 2005).

      To satisfy the exhaustion requirement, a prisoner must complete the

administrative process in accordance with the applicable grievance procedures set

by the prison. Jones, 549 U.S. at 218. As a result, an untimely grievance that is

rejected as such by prison officials does not satisfy the PLRA’s exhaustion

requirement. Johnson, 418 F.3d at 1156–59.

      Nevertheless, although exhaustion is generally required, a remedy must be

“available” before a prisoner is required to exhaust it. Turner v. Burnside, 541 F.3d

1077, 1082, 1084 (11th Cir. 2008). “An inmate, that is, must exhaust available

remedies, but need not exhaust unavailable ones.” Ross v. Blake, 578 U.S. ___, ___,

136 S. Ct. 1850, 1858 (2016). An “available” remedy is one that is “capable of use

to obtain some relief for the action complained of.” Id. at 1859 (quotation marks


                                         3
          USCA11 Case: 20-10290         Date Filed: 02/24/2021    Page: 4 of 6



omitted). Accordingly, “an inmate is required to exhaust those, but only those,

grievance procedures that are capable of use” to obtain relief. Id.

      The Supreme Court has identified “three kinds of circumstances in which an

administrative remedy, although officially on the books, is not capable of use to

obtain relief.” Id. They are (1) when the grievance procedure “operates as a simple

dead end—with officers unable or consistently unwilling to provide any relief to

aggrieved inmates”; (2) when the administrative scheme is “so opaque that it

becomes, practically speaking, incapable of use”; and (3) “when prison

administrators thwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation.” Id. at 1859–60 (emphasis added).

      Henry concedes that he failed to file a timely grievance in accordance with

the prison-grievance procedure. He also does not challenge any aspect of the

grievance procedure itself. Nor does he attribute his failure to timely file a grievance

to the actions of any prison official. Accordingly, Henry does not present any of the

“three kinds of circumstances” that, according to the Supreme Court, may make a

grievance procedure unavailable. See id.

      Instead, Henry argues that the grievance procedure was not “available”

because he feared gang retaliation if he filed a grievance related to the attack. But

he offers no legal support for his claim that, alone, fear of retaliation by other inmates




                                            4
            USCA11 Case: 20-10290           Date Filed: 02/24/2021        Page: 5 of 6



may make a grievance procedure unavailable. 1 And the fact that he may have feared

retaliation from other inmates by using the grievance procedure does not mean that

the grievance procedure itself was “not capable of use to obtain relief.” Id. at 1859.

Other inmates are not employees or agents of the prison and have no role in the

administration of the prison-grievance procedure. Accordingly, Henry has not

shown that the prison’s grievance procedure was not “available.” See id.; Turner,

541 F.3d at 1082. He was therefore required to comply with its procedures before

filing suit, and his untimely grievance does not suffice. See Johnson, 418 F.3d at

1156–59.

       Finally, even if we assume that, alone, other inmates could make a grievance

procedure unavailable, Henry’s allegations are not enough to establish that the

grievance procedure was unavailable in this case. Henry says he did not timely

report the incident because he feared gang retaliation (though he does not offer any

supporting details about that fear). But it appears that the incident was reported

anyway, and he was questioned by a prison official two days after the incident

occurred. Given these facts, it’s not clear why “a reasonable inmate of ordinary

firmness and fortitude” would fear taking the additional step of filing a grievance

against the Warden or the prison based on the incident. See Turner, 541 F.3d at 1085



       1
          It could be argued that the actions of other inmates may be attributed to prison officials
in certain circumstances. But Henry does not make that argument here, so we do not address it.
                                                 5
          USCA11 Case: 20-10290        Date Filed: 02/24/2021    Page: 6 of 6



(stating that a prisoner must show that “the threat is one that would deter a reasonable

inmate of ordinary firmness and fortitude from lodging a grievance or pursuing the

part of the grievance process that the inmate failed to exhaust”). And, in fact, Henry

did eventually file a grievance related to the incident, though there is no indication

of a change in prison circumstances. Therefore, even if, by itself, fear of retaliation

from other inmates could make a grievance procedure unavailable, Henry has not

made such a showing here.

      Accordingly, the district court correctly concluded that Henry failed to

exhaust available administrative remedies as required by the PLRA. We therefore

affirm the dismissal of his complaint.

      AFFIRMED.




                                           6